                                                                                             1   DIANA S. EBRON, ESQ.
                                                                                                 Nevada Bar No. 10580
                                                                                             2   E-mail: diana@kgelegal.com
                                                                                                 JACQUELINE A. GILBERT, ESQ.
                                                                                             3   Nevada Bar No. 10593
                                                                                                 E-mail: jackie@kgelegal.com
                                                                                             4   KAREN L. HANKS, ESQ.
                                                                                                 Nevada Bar No. 9578
                                                                                             5   E-mail: karen@kgelegal.com
                                                                                                 KIM GILBERT EBRON
                                                                                             6   7625 Dean Martin Drive, Suite 110
                                                                                                 Las Vegas, Nevada 89139
                                                                                             7   Telephone: (702) 485-3300
                                                                                                 Facsimile: (702) 485-3301
                                                                                             8   Attorneys for SFR Investments Pool 1, LLC
                                                                                             9                              UNITED STATES DISTRICT COURT
                                                                                            10                                      DISTRICT OF NEVADA
                                                                                            11   THE BANK OF NEW YORK MELLON,                   Case No. 2:16-cv-00383-MMD-NJK
                                                                                                 FKA THE BANK OF NEW YORK as
                                                                                            12   Trustee for the CERTIFICATEHOLDERS             STIPULATION AND ORDER TO
                    7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                 CWALT, INC. ALTERNATIVE LOAN                   EXTEND TIME TO RESPOND TO
KIM GILBERT EBRON




                                                                                            13   TRUST 2005-J12 MORTGAGE PASS-                  COURT’S ORDER FOR STATUS OF
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                                 THROUGH CERTIFICATES, SERIES 2005-             CHRISTENSEN’S CLAIMS
                                                                                            14   J12,
                                                                                                                                                (First Request)
                                                                                            15                        Plaintiff,
                                                                                            16   vs.
                                                                                            17   IMAGINATION NORTH LANDSCAPE
                                                                                                 MAINTENANCE ASSOCIATION; SFR
                                                                                            18   INVESTMENTS POOL 1, LLC; and ALESSI
                                                                                                 & KOENIG, LLC,
                                                                                            19
                                                                                                                      Defendants.
                                                                                            20
                                                                                                 SFR INVESTMENTS POOL 1, LLC,
                                                                                            21
                                                                                                                    Counter/Cross Claimant,
                                                                                            22
                                                                                                 vs.
                                                                                            23
                                                                                                 BANK OF NEW YORK MELLON, FKA
                                                                                            24   THE BANK OF NEW YORK as Trustee for
                                                                                                 the CERTIFICATEHOLDERS CWALT,
                                                                                            25   INC. ALTERNATIVE LOAN TRUST 2005-
                                                                                                 J12 MORTGAGE PASS-THROUGH
                                                                                            26   CERTIFICATES SERIES 2005-J12; BANK
                                                                                                 OF AMERICA, N.A.; and JULIE A.
                                                                                            27   CHRISTENSEN, an individual,
                                                                                            28                      Counter/Cross Defendants.

                                                                                                                                              -1-
                                                                                                 JULIE CHRISTENSEN,
                                                                                             1
                                                                                                                     Counter/Cross Claimant,
                                                                                             2
                                                                                                 vs.
                                                                                             3
                                                                                                 BANK OF NEW YORK MELLON, FKA
                                                                                             4   THE BANK OF NEW YORK as Trustee for
                                                                                                 CERTFICATE HOLDERS CWALT, INC.
                                                                                             5   ALTERNATIVE LOAN TRUST 2005-J12
                                                                                                 MORTGAGE PASS-THROUGH
                                                                                             6   CERTIFICATES SERIES 2005-J12; ALESSI
                                                                                                 & KOENIG, LLC, a Nevada Limited Liability
                                                                                             7   Company; IMAGINATION NORTH
                                                                                                 LANDSCAPE MAINTENANCE
                                                                                             8   ASSOCIATION, a Domestic Non-Profit
                                                                                                 Cooperation Corporation; SFR
                                                                                             9   INVESTMENT POOLS 1, LLC, a Nevada
                                                                                                 Limited Liability Company; BANK OF
                                                                                            10   AMERICA, N.A.; DOES 1-10; and ROES 1-
                                                                                                 10,
                                                                                            11
                                                                                                                     Counter/Cross Defendants.
                                                                                            12
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                                                   STIPULATION AND ORDER TO EXTEND TIME
                                                                                            13
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                                       TO RESPOND TO COURT’S ORDER FOR STATUS OF CHRISTENSEN’S CLAIMS
                                                                                                                                (First Request)
                                                                                            14
                                                                                                         SFR Investments Pool 1, LLC (“SFR”), Bank of New York Mellon as Trustee, Imagination
                                                                                            15
                                                                                                 North Landscape Maintenance Association, and Julie Christensen (collectively, the “Parties”)
                                                                                            16
                                                                                                 stipulate and agree that the Parties shall have an additional week, until April 18, 2019, to respond to
                                                                                            17
                                                                                                 this Court’s Order that the Parties file a joint status report regarding the effect of the Order on
                                                                                            18
                                                                                                 summary judgment motions on Christensen’s counterclaims and crossclaims within 15 days. [ECF
                                                                                            19
                                                                                                 No. 136]. Good cause exists for this request due to an unexpected family emergency requiring
                                                                                            20
                                                                                                 Christensen’s attendance which has prevented her from being able to contribute to the status report.
                                                                                            21
                                                                                                 …
                                                                                            22

                                                                                            23
                                                                                                 …
                                                                                            24

                                                                                            25
                                                                                                 …
                                                                                            26

                                                                                            27
                                                                                                 …
                                                                                            28

                                                                                                                                                  -2-
                                                                                             1         This request is not made for purposes of delay or prejudice.

                                                                                             2         DATED: April 11, 2019.

                                                                                             3

                                                                                             4    KIM GILBERT EBRON                               AKERMAN LLP

                                                                                             5    /s/ Jacqueline A. Gilbert                       /s/ Scott R. Lachman
                                                                                             6    Jacqueline A. Gilbert, Esq.                     Scott R. Lachman, Esq.
                                                                                                  Nevada Bar No. 10593                            Nevada Bar No. 12016
                                                                                             7    7625 Dean Martin Drive, Suite 110               1635 Village Center Circle, Suite 200
                                                                                                  Las Vegas, NV 89139                             Las Vegas, Nevada 89134
                                                                                             8    Telephone: (702) 485-3300                       Phone: 702-634-5000
                                                                                                  Facsimile: (702) 485-3301                       Facsimile: 702-380-8572
                                                                                             9    Email: jackie@kgelegal.com                      Email: scott.lachman@akerman.com
                                                                                            10    Attorneys for Appellant
                                                                                                                                                  Attorneys for Bank of New York Mellon
                                                                                                  SFR Investments Pool 1, LLC
                                                                                            11

                                                                                            12    TYSON & MENDES LLP                              JULIE CHRISTENSEN
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                            13    /s/ Margaret E. Schmidt                         /s/ Julie A. Christensen
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                                  Margaret E. Schmidt, Esq.                       Julie A. Christensen
                                                                                            14    Nevada Bar No. 12489                            4280 Escondido Street
                                                                                                  3960 Howard Hughes Parkway, Suite 600           Las Vegas, NV 89119
                                                                                            15
                                                                                                  Las Vegas, Nevada 89169                         Telephone: 702-525-7855
                                                                                            16    Telephone: (702) 724-2648
                                                                                                  Facsimile: (702) 938-1048                       Counter/Cross-claimant
                                                                                            17                                                    Pro Se
                                                                                                  Attorneys for Imagination North Landscape
                                                                                            18    Maintenance Association
                                                                                            19

                                                                                            20         The Parties shall have until April 18, 2019 to file the status report required by this Court’s
                                                                                            21   March 27, 2019 Order [ECF No. 136].
                                                                                            22
                                                                                                                                             IT IS SO ORDERED
                                                                                            23

                                                                                            24
                                                                                                                                             UNITED STATES DISTRICT JUDGE
                                                                                            25

                                                                                            26                                               DATED: April 15, 2019
                                                                                            27

                                                                                            28

                                                                                                                                               -3-
                                                                                                 Case 2:16-cv-00383-MMD-NJK Document 137 Filed 04/11/19 Page 4 of 4



                                                                                             1                                       CERTIFICATE OF SERVICE

                                                                                             2            I HEREBY CERTIFY that on this 11th day of April, 2019, pursuant to FRCP 5, I served, via the

                                                                                             3    CMECF electronic filing system, the foregoing STIPULATION AND ORDER TO EXTEND TIME

                                                                                             4    TO RESPOND TO COURT’S ORDER FOR STATUS OF CHRISTENSEN’S CLAIMS

                                                                                             5    (First Request) to the following parties listed below:

                                                                                             6    Natalie L. Winslow                                       Julie A. Christensen
                                                                                             7    Donna M. Wittig                                          4280 Escondido Street
                                                                                                  Scott Robert Lachman                                     Las Vegas, NV 89119
                                                                                             8    Melanie D. Morgan                                        Email: powerules7@gmail.com
                                                                                                  Akerman LLP                                              Counter/Cross-claimant
                                                                                             9    1635 Village Center Circle, Suite 200                    Pro Se
                                                                                                  Las Vegas, NV 89134
                                                                                            10    Email: natalie.winslow@akerman.com                       Jeanette E. McPherson
                                                                                            11    Email: donna.wittig@akerman.com                          Schwartzer & McPherson Law Firm
                                                                                                  Email: scott.lachman@akerman.com                         2850 South Jones Boulevard, Suite 1100
                                                                                            12    Email: melanie.morgan@akerman.com                        Las Vegas, NV 89146
                    7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                  Counsel for The Bank of New York Mellon,                 Email: bkfilings@s-mlaw.com
KIM GILBERT EBRON




                                                                                            13    FKA The Bank of New York as Trustee for the              Counsel for Shelley D. Krohn, Trustee for Alessi
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                                  Certificateholders CWALT, Inc. Alternative               & Koenig, LLC
                                                                                            14    Loan Trust 2005-J12 Mortgage Pass-Through
                                                                                            15    Certificates, Series 2005-J12

                                                                                            16    Margaret E. Schmidt
                                                                                                  Thomas E. McGrath
                                                                                            17    Tyson & Mendes, LLP
                                                                                                  3960 Howard Hughes Pkwy., Suite 600
                                                                                            18
                                                                                                  Las Vegas, NV 89169
                                                                                            19    Email: mschmidt@tysonmendes.com
                                                                                                  Email: tmcgrath@tysonmendes.com
                                                                                            20    Counsel for Imagination North Landscape
                                                                                                  Maintenance Association
                                                                                            21

                                                                                            22
                                                                                                                                                           /s/ Alexander Loglia
                                                                                            23                                                             an employee of Kim Gilbert Ebron
                                                                                            24

                                                                                            25

                                                                                            26

                                                                                            27

                                                                                            28

                                                                                                                                                     -4-
